Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction filed on June 24, 2022 is acknowledged.  Claims 4-7, 10-12, 14, 23-29 were canceled, claims 1, 3, 8-9, 13, 15, 19, 22, 30-31 and 33-36 were amended, claims 37-38 were newly added and claims 1-3, 8-9, 13, 15-22, 30-36 are pending in the instant application.

Election/Restrictions
Applicant elected without traverse Group 3 (claims 33 and 36)  and without traverse SEQ ID NO:2 from List I and breast cancer from List 4 in the response filed June 24, 2022.  
The restriction is deemed proper and made final in this office action.  Claims 1-3, 8-9, 13, 15-22, 30-32, 34-35 are withdrawn as being drawn to a non-elected invention/species.  Claims 33 and 36 are examined on the merits of this office action. 
*Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), paragraph, because the specification, while being enabling for treatment of specific cancer type (breast) with specific peptides (instant SEQ ID NO:2) encompassed by instant claim 33 (claim 1) does not reasonably provide enablement for use of any peptide encompassed by claims 33 (and 1, 80% sequence identity to SEQ ID Nos:1 and 3) against breast, prostate, ovarian, uterine, endometrial, brain and testicular.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  The treatment of cancer generally cannot possibly be considered enabled for the many reasons stated below.
To comply with the enablement requirements of 35 U.S.C. §112, first paragraph, a specification must adequately teach how to make and how to use a claimed invention throughout its scope, without undue experimentation.  Plant Genetic Systems N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).  There are a variety of factors which may be considered in determining whether a disclosure would require undue experimentation.  These factors include: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

The Nature of the Invention/ The breadth of claims
Claim 33 claims “A method for treating a subject having cancer comprising administering to the subject in need thereof at least one peptide according to claim 1 wherein the cancer is selected from the group consisting of breast cancer, prostate cancer, ovarian cancer, uterine cancer. endometrial cancer. brain cancer. and testicular cancer”.  Claim 1 claims “A peptide comprising an amino acid sequence that is: at least about 80%. at least about 85%, at least about 90%, at least about 95%, at least about 96%, at least about 97%, at least about 98%. at least about 99% or 100% identical to the amino acid sequence Xaa-Xaa-Cys-Xaa-Arg-Ser-Xaa-Thr-Asp-Cys-Gly-Gly-Pro-Lys-Asp-His- Pro (SEQ ID NO:1or at least about 80%. at least about 85%, at least about 90%. at least about 95% at least about 96% at least about 97% at least about 98%at least about 99%, or 100% identical to the amino acid sequence Xaa-Xaa-Cys-Xaa-Arg-Ser-Xaa-Thr-Asp-Cys-Gly-Gly-Pro-Lys-Asp-His- Glv-Ser-Xaa-Arg-Ser-Lys-Lvs-Thr-Met-Xaa-Xaa-Gln-Lvs-Asn-Xaa-Xaa-Ser-Glu (SEQ ID NO:3)”.

 The claims are broad with respect to the cancer to be treated and the peptide used for the treatment of the cancer.  In particular, a peptide having at least 80% sequence identity to SEQ ID Nos:1 and 3 encompass a larger number of sequences that are not described in the specification.  Furthermore, the unpredictability with regards to treating cancer with hCG peptides is known in the art (see below).
Furthermore, there are hundreds of cancers, which have in common only some loss of controlled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands.  They can occur in pretty much every part of the body. There is not a known one compound that can treat all cancer types given the variability (causes and mechanisms of pathogenesis) in cancer types.

State of the Prior Art
While the state of the art is relatively high with regard to treatment of specific cancer types, the state of the art with regard to using hHCG (and variants thereof) to treat multiple cancer types is lacking.  Applicants have not shown that peptides encompassed by the instant claims would be capable of treating any of the cancer types listed in instant claim 33.  Furthermore, the prior art is highly unpredictable with regards to HCG peptides and treating cancer.
Schuler-Toprak (Int J Mol Sci. 2017 Jul; 18(7): 1587 Published online 2017 Jul 21) teaches the role of HCG in breast cancer seems to be a paradox. Placental heterodimeric HCG acts as a protective agent by imprinting a permanent genomic signature of the mammary gland determining a refractory condition to malignant transformation which is characterized by cellular differentiation, apoptosis and growth inhibition. On the other hand, ectopic expression of β-HCG in various cancer entities is associated with poor prognosis due to its tumor-promoting function. Placental HCG and ectopically expressed β-HCG exert opposite effects on breast tumorigenesis. Therefore, mimicking pregnancy by treatment with HCG is suggested as a strategy for breast cancer prevention, whereas targeting β-HCG expressing tumor cells seems to be an option for breast cancer therapy.  Thus, clearly there is some unpredictability with regards to using HCG for treating breast cancer let alone breast, prostate, uterine, ovarian, brain and testicular cancer.
Applicants have not shown reduction to practice of any peptides/variants for treatment of any cancer.  The art teaches use of instant SEQ ID NO:2 for prevention and inhibiting progression of breast cancer (see rejection below), however, this is not sufficient for enablement for treatment of the cancers listed in instant claim 33 with the peptides encompassed by the instant claims given the various mechanism of pathogenesis of each cancer cell type, the varying methods of treatment and the unpredictability of treating cancer with HCG.
The Predictability in the art
With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219  notes the “general unpredictability of the field  [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  More generally, the invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  There is a general lack of predictability in the pharmaceutical art. In re Fisher, 427, F. 2d 833, 166, USPQ 18 (CCPA 1970).  Where the predictability in the art is low, Applicant is required to provide greater disclosure and guidance to comply with the enablement requirement.  MPEP § 2164.03.
The prior art pertaining to the treatment of the cancer types listed in instant claim 33 in combination with using HCG and variants thereof is highly complex and unpredictable (see prior art description above and the breadth and complexity of the genus claimed).  
  
The Relative Skill of Those in the Art 
The prior art discloses that there never has been a compound capable of treating or preventing cancers generally.  “The cancer therapy art remains highly unpredictable, and no example exists for efficacy of a single product against tumors generally.”  (<http://www.uspto.gov/web/offices/pac/dapp/1pecba.htm#7> ENABLEMENT DECISION TREE, Example F, situation 1). A similar statement appears at In re Application of Hozumi et al., 226 USPQ 353:  “In spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of cancer. Cancer is not a simple disease, nor is it even a single disease, but a complex of a multitude of different entities, each behaving in a different way”. There are compounds that treat a modest range of cancers, but no one has ever been able to figure out how to get a compound to be effective against cancer generally, or even a majority of cancers.  
MPEP 2141.03 states (in part), “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).   

Amount of Guidance/The Presence or Absence of Working Examples
	The specification fails to provide guidance on how to make use the peptides of the instant invention against the cancers listed in instant claim 33.  
Applicants have not shown reduction to practice of any peptides/variants for treatment of any cancer.  The art teaches use of instant SEQ ID NO:2 for prevention and inhibiting progression of breast cancer (see rejection below), however, this is not sufficient for enablement for treatment of the cancers listed in instant claim 33 with the peptides encompassed by the instant claims given the various mechanism of pathogenesis of each cancer cell type, the varying methods of treatment and the unpredictability of treating cancer with HCG.
	Though the specification and the prior art is enabling regarding treatment of breast cancer  with specific peptides of the instant invention, the skilled artisan cannot predict which of the many possible peptides encompassed by the claims would be capable of inhibiting having anticancer activity against the cancers listed in instant claim 33.  Accordingly, the specification provides little guidance over the scope of the presently pending claims. 

The quantity of experimentation needed
	Given the fact that, historically, the development of new cancers drugs has been difficult and time consuming, and especially in view of the factors stated above, the quantity of experimentation needed is expected to be great.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.



Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33 and 36 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Russo (US20130064882 A1).
Russo teaches a method of preventing the development and progression of breast cancer (see claim 1) comprising administering instant SEQ ID NO:2 (see claims 1-2, SEQ ID NO:1).  Russo further teaches “we have identified a particular class of peptides that inhibit both the initiation and progression of breast cancer”(see paragraph 0015).  Russo teaches that “It is anticipated that the treatment of the cells under investigation with hCG and the synthetic peptides described will be effective to reverse the process of cell transformation by increasing their ductulogenesis capacity, inhibit the invasive capacity and inhibit tumorigenesis in SCID mice. These data should provide proof that these compounds will be able to prevent and even reverse the carcinogenic phenotype. The vis-à-vis comparison of the phenotypic, genotypic and epigenetic effects of hCG and the synthetic peptides of the invention in human breast epithelial cells at different stages of malignancy and cancer progression provide significant clinical information for the prevention of the transformation event and also provides insight as to means for abrogation of advanced stages of cancer, including invasion and tumorigenesis” (see paragraph 0079).  Russo further teaches treatment of breast cancer cell lines (MCF-7 and MDA-MB-435)  with the hcg peptides (see Figures 2-3). 
Even though Russo teaches an example of treating breast cancer cell lines and inhibiting progression of breast cancer, the main goal of Russo is to prevent initiation/progression of breast cancer before clinical disease is evident.  Importantly “before clinical disease is evident” does not exclude breast cancer cells being present, just that it is not evident (meaning inclusive to the very early stages of breast cancer,  hence the term “progression” which would imply that it is existent).  Nevertheless, it would also be obvious before the effective filing date of the claimed invention to treat patients with breast cancer with the peptides of Russo given that the HCG peptides of Russo inhibit breast cancer cells (as shown in Figure 2) including those in early stages of breast cancer.  One of ordinary skill in the art would have been motivated to do so give that the peptides would be capable of binding the hCG receptor and inhibiting progression of breast cancer in early stages
Regarding claim 36, Russo teaches oral administration (see paragraph 0019).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 33 and 36 are  rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of U.S. Patent No. US7183251 as evidenced by Uniprot Protein Database, CGB3_HUMAN, accessed on 7/14/2022. Although the claims at issue are not identical, they are not patentably distinct from each other because”
The instant applicant claims a method of treating cancer, including breast cancer, comprising administering a peptide having at least 80% sequence identity to SEQ ID Nos:1-3.
US Patent No. ‘251 claims “A method of treating metastatic mammary tumors in postmenopausal women, comprising the steps of:a) detecting a metastatic mammary tumor in a postmenopausal woman;
b) administering to the postmenopausal woman a first dose of hCG; and c) administering to the postmenopausal woman one or more subsequent doses of hCG, wherein the first dose and the subsequent doses of hCG are administered in an amount and over a period of time effective to inhibit proliferation of mammary tumor cells, thereby treating the metastatic mammary tumors” (see claim 1) and recombinant hCG.  As evidenced by Uniprot Protein Database, hCG comprises peptides having at least 80% sequence identity to instant SEQ ID Nos:1 and 2 (see attached handout, Uniprot Protein Database, CGB3_HUMAN, accessed on 7/14/2022).  US Patent No. ‘251 teaches subcutaneous administration (see claim 12). Claims 1-14 of US Patent No. ‘251 are anticipatory over instant claims 33 and 36.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654